Citation Nr: 1003614	
Decision Date: 01/25/10    Archive Date: 02/01/10

DOCKET NO.  04-08 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUES

1.  Whether new and material evidence to reopen a claim for 
compensation benefits, pursuant to the provisions of 38 
U.S.C.A. § 1151, for the cause of the Veteran's death, has 
been received.

2.  Entitlement to compensation benefits, pursuant to the 
provisions of 38 U.S.C.A. § 1151, for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Counsel


INTRODUCTION

The Veteran had active military service from September 1939 
to August 1945.  He died in July 1991.  The appellant is his 
widow.
This appeal to  the Board of Veterans' Appeals (Board) arose 
from  a May 2000 decision in which the RO declined to reopen 
the appellant's claim for compensation benefits, pursuant to 
the provisions of 38 U.S.C.A. § 1151, for the cause of the 
Veteran's death.  Later that month, the appellant filed a 
notice of disagreement (NOD).

In June 2006, the appellant testified during a hearing before 
the undersigned Veterans Law Judge at the RO; a transcript of 
that hearing is of record.  

The Board notes that the appellant also appealed an August 
2000 rating decision in which the RO notified her that a 
timely substantive appeal was not filed with regard to an 
April 1993 rating decision that denied service connection for 
the cause of the Veteran's death.  In December 2006, the 
Board also determined that a timely substantive appeal had 
not been filed with respect to the April 1993 rating 
decision.  Hence, that matter is no longer before the Board.

Also in December 2006, after construing a May 2000 statement 
submitted by the appellant's representative as a NOD with the 
RO's denial of the petition to reopen a claim for section 
1151 compensation benefits for the cause of the Veteran's 
death, the Board remanded the matter to the RO, via the 
Appeals Management Center (AMC) in Washington, DC, for  
issuance of a SOC on that issue.  In March 2007, the AMC 
issued a SIC reflecting the continued denial of the request 
to reopen the claim.,  and the appellant filed a substantive 
appeal (via a VA Form 9, Appeal to Board of Veterans' 
Appeals) later that month.

In July 2007, the Board again remanded the matter to the RO, 
via the AMC, for additional development.  After accomplishing 
the requested action, i.e. the issuance of a notice letter to 
the appellant, the AMC continued to deny the request to 
reopen the claim (as reflected in a July 2008 supplemental 
SOC (SSOC)), and returned the matter to the Board.

In November 2008, the Board again remanded the matter to the 
RO, via the AMC, for additional development.  After 
accomplishing the requested action, ( the issuance of a 
notice letter to the appellant and the receipt of VA 
treatment records), the RO continued to deny the petition to 
reopen the claim (as reflected in an October 2009 SSOC), and 
returned the matter to the Board for further appellate 
consideration.  

The Board points out that it must address the question of 
whether new and material evidence to reopen the claim for 
section 1151 compensation has been received because this 
matter goes to the Board's jurisdiction to reach the 
underlying claim and adjudicate the claim on a de novo basis.  
See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  
In other words, the Board is required to first consider 
whether new and material evidence is presented before the 
merits of a claim can be considered.  See Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Accordingly-and, 
given the Board's favorable disposition of the petition to 
reopen-the Board has characterized the appeal as 
encompassing both matters as set forth on the title page.

The Board's decision to reopen the appellant's claim for 
section 1151 compensation benefits for the cause of the 
Veteran's death is set forth below.  The claim for section 
1151 compensation benefits, on the merits, is addressed in 
the remand following the order; this matter is being remanded 
to the RO via the AMC.  VA will notify the appellant when 
further action, on her part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim herein decided have been accomplished.

2.  In an August 1995 rating decision, the RO denied the 
appellant's claim for section 1151 compensation benefits for 
the cause of the Veteran's death; although notified of the 
denial later that month, she did not initiate an appeal.

3.  Additional evidence associated with the claims file since 
the RO's August 1995 denial includes evidence that was not 
previously before agency decision makers and  is not 
cumulative or duplicative of other evidence of record; and 
that s so significant that it must be considered in order to 
fairly decide the merits of the claim for section 1151 
compensation benefits for the cause of the Veteran's death.




CONCLUSIONS OF LAW

1.  The RO's August 1995 denial of compensation benefits, 
pursuant to 38 U.S.C.A. § 1151, for the cause of the 
Veteran's death is final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 3.104(a), 20.302, 20.1103 (2009).

2.  As new and material evidence has been received, the 
criteria for reopening the claim for compensation benefits, 
pursuant to 38 U.S.C.A. § 1151, for the cause of the 
Veteran's death are met.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (as in effect for claims filed prior to 
August 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) 
includes enhanced duties to notify and assist claimants for 
VA benefits.  VA regulations implementing the VCAA have been 
codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a).

Given the s favorable disposition of the appellant's request  
to reopen, the Board finds that all notification and 
development action needed to render a fair decision on this 
aspect of the appeal has been accomplished.



II.  Petition to Reopen

The appellant t has contended that June 1991 eye surgery at a 
VA medical facility caused or substantially contributed to 
cause the Veteran's death., and that, as such,  compensation 
benefits, pursuant to 38 U.S.C.A. § 1151, for the cause of 
the Veteran's death, is warranted.

In an August 1995 rating decision, the RO denied the 
appellant's claim for section 1151 compensation for the cause 
of the Veteran's death.  The pertinent evidence of record at 
the time of the decision included the Veteran's VA outpatient 
and inpatient treatment records-particularly, a July 29, 
1991 hospital summary, a July 1995 VA medical opinion, and a 
copy of the Veteran's death certificate.  The Veteran's death 
certificate showed that the immediate cause of his death was 
cardio pulmonary arrest due to or as a consequence of end-
stage renal disease and myocardial infarction.  The July 29, 
1991 VA hospital summary reflected that the Veteran had been 
previously admitted for a high white blood cell count, but 
the work-up was negative and he left on his own accord.  He 
returned for a gallium scan and was found unresponsive during 
admission paperwork.  His wife issued a do-not-resuscitate 
(DNR) order and the Veteran died 3 hours later.  The July 
1995 VA medical opinion stated that the Veteran's death was 
not related to any treatment or failure to treat by the VA 
hospital.  The RO denied the claim for section 1151 
compensation because there was no evidence that the Veteran's 
death was the  result of VA hospitalization or treatment.  

The appellant was notified of the RO's August 1995 denial and 
of her appellate rights; however, she did not initiate an 
appeal.  As such, the RO's August 1995 decision is final as 
to the evidence then of record, and is not subject to 
revision on the same factual basis.  See 38 U.S.C.A. § 
7105(b); 38 C.F.R. §§ 3.104, 20.302, 20.1103.

However, under pertinent legal authority, VA may reopen and 
review a claim that has been previously denied if new and 
material evidence is submitted by or on behalf of the 
claimant.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The appellant sought to reopen the previously denied claim in 
November 1999.  Regarding petitions to reopen received prior 
to August 29, 2001, as in this case, new and material 
evidence means evidence not previously submitted to agency 
decision makers that bears directly and substantially on the 
specific matter under consideration, that is neither 
cumulative nor redundant, and that is, by itself or in 
combination with other evidence, so significant that it must 
be considered in order to fairly adjudicate the claim.  38 
C.F.R. § 3.156(a) (as in effect for claims filed prior to 
August 29, 2001).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the last final denial 
is, in fact, new.  As indicated by the regulation cited 
above, and by judicial case law, new evidence is that which 
was not of record at the time of the last final disallowance 
(on any basis) of the claim, and is not duplicative or merely 
cumulative of other evidence then of record.  This analysis 
is undertaken by comparing the newly received evidence with 
the evidence previously of record.  After evidence is 
determined to be new, the next question is whether it is 
material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by, or on behalf of, a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Here, as indicated above, the last final denial 
pertinent to the claim was the August 1995 RO denial of 
section 1151 compensation for the cause of the Veteran's 
death.  Furthermore, for purposes of the "new and material" 
analysis, the credibility of the evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

The medical evidence added to the record since the RO's prior 
denial primarily consists of the VA inpatient treatment 
records dated from May to September 1991, including records 
pertaining to the June 1991 eye surgery.  As this evidence 
had not previously been considered by agency adjudicators, 
and is not cumulative or redundant of evidence previously of 
record, it is "new."  Moreover, the Board finds that this 
evidence is "material" because it bears directly and 
substantially on the specific matter under consideration, and 
the  VA records pertaining to the June 1991 eye surgery are 
so significant that they must be considered in order to 
fairly adjudicate the claim.  The Board emphasizes that, 
under the pre-August 29, 2001 standard, to reopen a claim for 
service connection, the additional evidence need only, at a 
minimum, contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it will not eventually convince VA to 
alter its decision.  See Hodge, 155 F.3d at 1363; 38 C.F.R. § 
3.156 (as in effect for claims filed prior to August 29, 
2001).

Under these circumstances, the Board concludes that the 
criteria for reopening the claim for section 1151 
compensation for the cause of the Veteran's death are met.  
See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


ORDER

As new and material evidence to reopen the claim for 
compensation benefits, pursuant to 38 U.S.C.A. § 1151, for 
the cause of the Veteran's death has been received, to this 
limited extent, the appeal is granted.




REMAND

The Board's review of the claims file reveals that further RO 
action on the claim for section 1151 compensation benefits 
for the cause of the Veteran's death, on the merits, is 
warranted.

As discussed above, the Board is reopening the appellant's 
claim for section 1151 compensation benefits for the cause of 
the Veteran's death; however, a review of the record reflects 
that the RO has not considered this claim on the merits.  
Under these circumstances, and to avoid any prejudice to the 
appellant, a remand for RO consideration of the claim on the 
merits, in the first instance, is warranted.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Prior to  RO consideration of the claim on the merits , to 
ensure that all due process requirements are met, the RO 
should also give the appellant another opportunity to present 
information and/or evidence pertinent to the claim remaining 
on appeal.  The RO's notice letter to the appellant should 
explain that she has a full one-year period for response.  
See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see 38 U.S.C.A. 
§ 5103(b)(3) (West Supp. 2009) (amending the relevant statute 
to clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period).  

After providing the appropriate notice, the RO should obtain 
any additional evidence for which the appellant provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2009).

The actions identified herein are consistent with the duties 
to notify and assist imposed by the VCAA.  See 38 U.S.C.A. §§ 
5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2008).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full VCAA compliance.  Hence, in 
addition to the actions requested above, the RO should also 
undertake any other development or notification action deemed 
warranted by the VCAA prior to adjudicating the claim for 
service connection for the cause of the Veteran's death, 
pursuant to the provisions of 38 U.S.C.A. § 1151, on the 
merits..  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should send to the appellant 
and her representative a letter requesting 
that the appellant provide sufficient 
information, and if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to the claim 
remaining on appeal.  

The RO's letter should clearly explain to 
the appellant that she has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

2.  If the appellant responds, the RO 
should assist her in obtaining any 
additional evidence identified by following 
the current procedures set forth in 38 
C.F.R. § 3.159.  All records and responses 
received should be associated with the 
claims file.  If any records sought are not 
obtained, the RO should notify the 
appellant and her representative of the 
records that were not obtained, explain the 
efforts taken to obtain them, and describe 
further action to be taken.

3.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 (1998).

4.  After completing the requested action, 
and any additional notification and/or 
development deemed warranted, the RO 
should adjudicate the claim for section 
1151 compensation benefits for the cause 
of the Veteran's death, on the merits, in 
light of all pertinent evidence and legal 
authority.  

5.  If the benefit sought on appeal 
remains denied, the RO must furnish to the 
appellant and her representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them an appropriate time period 
for response before the claims file is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The appellant need 
take no action until otherwise notified, but she may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate 



action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


